Citation Nr: 1123476	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-30 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for mental disorder(s) other than PTSD, to include depression.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1973, and from July 1974 to February 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran submitted a Statement in Support of Claim in which he stated that he wished to file a claim of entitlement to service connection for chronic adjustment disorder related to a sexual assault that occurred when he was in Vietnam.  Although the RO considered this claim to be the same as the claim for entitlement to service connection for PTSD, the Board finds that it should be adjudicated separately.  The issue of entitlement to service connection for chronic adjustment disorder has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The issue of entitlement to service connection for mental disorder(s) other than PTSD, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


FINDINGS OF FACT

1.  An unappealed May 2007 rating decision denied service connection for PTSD.

2.  The evidence associated with the claims file subsequent to the May 2007 decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The greater weight of the competent and probative evidence is against a finding that the Veteran has a current diagnosis of PTSD.

4.  There is no documented evidence that the Veteran was involved in combat, nor is there independent evidence corroborating the occurrence of any specific in-service stressor which could serve as the basis for a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 (2010).  

2.  The evidence received subsequent to the May 2007 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Posttraumatic stress disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In March 2009, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  It informed him of the basis for the previous denial, that he would need new and material evidence to reopen the claim, and advised him as to what the new and material evidence should address.  It also informed him of different types of evidence that would be considered in light of the fact that his claimed stressor involved a personal assault.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the March 2009 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the July 2009 rating decision, May 2010 SOC, and October 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), service personnel records, and treatment records from the San Diego VA Medical Center (VAMC).  The Veteran was also afforded a VA examination in September 2010.

Because the Veteran has contended that he experienced a sexual assault stressor during service, the Board has considered the decision in Patton v. West, 12 Vet. App. 272 (1999).  There, the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in the VA Adjudication Manual, M21-1MR, Part III, 5.14(c) (rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See YR v. West, 11 Vet. App. 393, 398-99 (1998); Gallegos v. Peake, 22 Vet. App. 329, 335 (2008), as to VA's heightened burden of VCAA notification in such cases.

Section H30, Paragraph (b) (cited above), states that, in cases of sexual assault, development of alternative sources for information is critical.  There is provided an extensive list of such sources competent to provide credible evidence which may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30, Paragraph (b).  Also of particular pertinence is the provision of Paragraph (c) of Section H30, which states that behavioral changes which occurred around the time of the incident may indicate the occurrence of an in-service stressor.  

As stated above, VA requested and obtained the Veteran's service personnel records.  In addition, in its March 2009 letter to the Veteran, and in a subsequent April 2009 letter, VA requested medical records, police reports, statements from individuals with whom the Veteran discussed the assault, treatment reports relating to the assault, and any other evidence that would support the occurrence of the alleged assault.  The Veteran responded with a May 2009 stressor statement, but did not submit the name of the alleged perpetrator or the names of any individuals who could corroborate his claim, nor did he provide the names of any doctors or clinics where he had been seen after the incident.  In addition, the Veteran declined to discuss the assault with the 2010 VA examiner, and has not provided any additional details since his initial statement.  

The duty to assist a veteran in developing evidence is not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A veteran must cooperate when he is asked for information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he denies VA evidence which might have helped establish his claim.  Thus, the Board finds that VA fulfilled its duty to assist, and further efforts to investigate the Veteran's claim would be futile.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
In October 2006, the Veteran raised a claim of entitlement to service connection for PTSD.  This claim was denied in a May 2007 rating decision.  The Veteran did not file a timely appeal.  Consequently, the May 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In March 2009, the Veteran filed a request to reopen his claim for service connection for PTSD.  The claim was denied in the July 2009 rating decision that is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claim is whether new and material evidence has been received to reopen the claim.  

It appears that the RO addressed the PTSD claim, in part, on the merits in its July 2009 rating decision.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The evidence of record at the time of the last final, May 2007, rating decision denying the Veteran's claim of entitlement to service connection for PTSD included service treatment records, service personnel records, and treatment records from the San Diego VAMC.       

The STRs were negative for any complaints of or manifestations of PTSD or other mental disorders, although they indicated that he did receive some counseling, primarily for drug abuse.  The VAMC records did not show any treatment for a mental disorder, and indeed, a 2006 PTSD screen was negative.  His service personnel records did not demonstrate that the Veteran was involved in combat.  Moreover, the Veteran had not provided any information regarding his claimed stressor, other than to say that he is a Vietnam veteran and he has nightmares. 

Based on the above evidence, the claim was denied.  Specifically, the RO in May 2007 determined that there was no evidence of a current diagnosis of PTSD, no evidence linking any current diagnosis with a stressor in service, and no verified stressor.   

Evidence added to the record since the time of the last final denial, in May 2007, includes updated outpatient records from the San Diego VAMC, treatment records from the San Marcos Vet Center, a September 2010 VA examination report, and a May 2009 statement from the Veteran describing an in-service sexual assault.  The VAMC records show that a psychiatrist has diagnosed the Veteran with PTSD.  In addition, both the VAMC and San Marcos Vet Center records refer to a military sexual assault.  Moreover, the VA examiner addresses the question of whether there is a current PTSD diagnosis and whether the claimed stressor meets the criteria for the basis of such a diagnosis.         

The evidence added to the record since the previous May 2007 denial constitutes new and material evidence.  It addresses the occurrence of an in-service stressor, and the existence of a current diagnosis and its relationship to active service, which are unestablished facts necessary to substantiate the claim.  Further, it is not redundant, as there have been no previous records containing a description of the in-service assault or a current diagnosis.  Finally, it does raise a reasonable possibility of substantiating the PTSD claim.  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (VA regulation as to reopening a claim "must be read as creating a low threshold"). 

Because the Veteran has demonstrated by the submission of various statements that he was aware of the required elements to substantiate his claim, and because the RO considered the merits of the underlying service connection claim in the July 2009 rating decision, May 2010 SOC, and October 2010 SSOC in the pending appeal, the Board may proceed with appellate review at this time without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran contends that he has a current diagnosis of PTSD due to his experiences in the Army.  First, he contends that he was sexually assaulted while stationed in Vietnam in 1970.  He describes the incident in detail in a May 2009 statement.  Specifically, he states that the assault occurred approximately 6 months after he arrived in Vietnam (approximately July 1970) at an outpost near Da Nang airport.  He began a conversation with an unnamed staff sergeant, went out drinking, and ended up passing out in the staff sergeant's room.  He awoke to realize that he had been sexually assaulted.  He began to self-medicate with drugs and alcohol after this incident.  

In various medical records and at the 2010 VA examination, the Veteran stated that he spent four months in Vietnam, playing in a band along the front lines of the Mekong Delta.  He stated that his stressor was playing music up to three times per day for the shows for the soldiers while in Vietnam. 

The Board will first consider whether the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran's STRs do not show any symptoms or diagnosis of PTSD or any other mental disorder, other than that associated with drug abuse.  A January 1969 enlistment examination report shows a normal psychiatric evaluation, as does a January 1975 separation examination report.  Psychiatric evaluations were also normal at periodic medical examinations in August 1973 and July 1974. 

In June 1974, the Veteran was referred for a psychiatric consultation for a long history of drug abuse.  He stated that he was on "hard stuff" while in Vietnam, and lost 40 pounds.  He had problems with his wife who wanted a divorce.  The psychiatrist noted that the Veteran seemed to be more concerned about his hepatitis than with his personal problems.  The doctor told him of an opportunity to attend a drug abuse group, but he felt that it would be of little benefit to him.  The doctor also discussed marriage counseling, but he said that neither he nor his wife would be amendable to counseling.  

In December 1972, it was noted that the Veteran was under the influence of speed and felt that he could not discontinue drug use on his own, and that he needed hospitalization.  It was noted that he had separated from his wife earlier that year and had taken drugs as an escape.  For the last 2 months, he had been taking speed at least 6 times per day.  A psychiatric evaluation was completed and the diagnosis on Axis I was drug dependence, amphetamines.  It was not considered to have been incurred in the line of duty.  

Finally, the Veteran underwent a mental status evaluation at the time of separation from service in January 1975.  His behavior was normal, he was fully alert and fully oriented, his mood was level, his thinking process was clear, his thought content was normal, and his memory was good.  There was no significant mental illness present.  He was mentally responsible, able to distinguish right from wrong, able to adhere to the right, had the mental capacity to understand and participate in Board proceedings, and met retention standards.  

Following the Veteran's separation from active service, a PTSD screening conducted at the VAMC in October 2006 was negative.  He was hospitalized at the VAMC from June to July 2008.  It was noted that he was homeless, unemployed, and had alcohol, marijuana, and methamphetamine dependence.  He had become increasingly depressed and suicidal.  The discharge diagnoses on Axis I, however, were alcohol, cannabis, and methamphetamine dependence, as well as substance induced mood disorder with depressive features.  The doctors had considered a diagnosis of major depressive disorder, but it was felt by the treatment team, which included a staff psychiatrist, that the Veteran had never experienced an extended period of sobriety.  Thus, he was given the diagnosis of a substance-induced mood disorder.    

While he was hospitalized in June 2008, a psychosocial assessment was conducted during which the Veteran stated he became increasingly depressed after losing his job and becoming homeless.  He denied current suicidal and homicidal ideations, and denied any history of suicide attempts or psychiatric history.  It was noted that he did not currently meet the criteria for having an independent psychiatric disorder.  

The first diagnosis of PTSD was in October 2008.  In this regard, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Dr. K.E., a psychiatrist at the VAMC, noted that the Veteran related that he had recently had memories of being sexually assaulted by another entertainer while on active duty in Vietnam.  The doctor assessed PTSD on Axis I of the DSM-IV diagnosis chart and encouraged him to mention the military sexual trauma (MST) as he explored PTSD issues for service connection.  Dr. K.E. continued to see the Veteran on a regular basis from 2008 to 2010.  

The Veteran also sought treatment at the San Marcos Vet Center in 2008 and 2009 at the referral of Dr. K.E.  it was noted that he had completed a drug treatment program during the summer of 2008.  He admitted to MST in December 2008, even though he had denied it before on paper because he didn't want anyone to know about it.  He was assigned to a psychologist who specialized in sexual trauma counseling.  In addition to discussing his MST and other personal issues, he mentioned having memories and intrusive thoughts about seeing body bags in Vietnam.  The psychologist at the Vet Center also diagnosed PTSD, although not in a DSM-IV format.  

The Veteran was afforded a VA examination in September 2010.  The examiner noted that he left the military under general under honorable conditions, but received an Article 15 nonjudicial punishment with an expeditious discharge for a history of using drugs.  He said he was using methamphetamines, staying up as long as 35 days in a row.  He continued to use multiple drugs, including cannabis, alcohol, and methamphetamines.  While in the military, he worked as a company clerk, and spent 4 months in Vietnam, working along the fire bases along the front lines of the Mekong Delta in 1971, and playing in a band.  His stressor was being in Vietnam, playing in a band and doing three shows a day.  He alluded to an MST, but stated that he had been denied service connection for that, so he would not bother talking about it.  He denied significant nightmares or flashbacks, as well as avoidance symptoms as a result of being in Vietnam.  There was no mention of hypervigilance or startle reflex.  He did express chronic depression.  The examiner noted that, according to the claims file, the stressor of seeing dead bodies in Vietnam had been verified, but the Veteran did not mention this stressor.  There was no significant post-military trauma.  Affect was euthymic, although he described his mood as depressed.  His thought processes were logical, linear, and goal-directed.  He denied suicidal, homicidal, or paranoid ideations.  He referenced some vague suicidal transient death wishes, but had no intent or plan.  Insight and judgment were limited.  Cognition was fully intact.  He was fluent in speech, made good eye contact, and was very articulate.  

The examiner concluded that, based on his symptoms, the Veteran did not meet the criteria for PTSD based on both his claimed stressors and symptoms.  He stated that his primary stressor was playing in a band in Vietnam, a situation in which there was no threat of actual death or serious injury.  This, the examiner said, did not qualify as a PTSD stressor.  He did not mention seeing dead bodies, which caused fear, hopelessness, and terror.  He was not involved in firefights and did not sustain any combat injuries.  There was no evidence of strong feelings of fear, helplessness, or horror until 2008, and a review of his medical records did not reveal any significant PTSD symptoms.  

The examiner assessed mood disorder, not otherwise specified (NOS), alcohol dependence in early full remission, cannabis dependence in partial medical remission, and methamphetamine dependence in full sustained remission since May 2007.  He also assigned a Global Assessment of Functioning (GAF) score of 65.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  the examiner noted that the Veteran's symptoms were mild to moderate in severity, and that he had income and meaningful personal relationships.  
 
Having reviewed the entire record, the Board finds that the weight of the competent evidence is against a finding that the Veteran has a diagnosis of PTSD in compliance with 38 C.F.R. § 4.125(a). 

The Board has first ruled out presumptive service connection, as PTSD is not a psychotic disorder as defined in 38 C.F.R. § 3.384.  Moreover, the Remand below addresses whether service connection is warranted for any mental disorder(s) other than PTSD.

In addition, the competent medical evidence weighs against a finding that the Veteran has a diagnosis of PTSD.  In finding that there is no PTSD diagnosis, the Board recognizes that there are conflicting competent opinions regarding whether the Veteran's symptoms satisfy the DSM-IV criteria for a diagnosis of PTSD.  The Board finds the opinion of the 2010 VA examiner to be more probative than the opinion of Dr. K.E.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, Dr. K.E. provides no basis, not even a list of symptoms, to support her opinion that the Veteran has a diagnosis of PTSD which satisfies the DSM-IV criteria.  The Board acknowledges that Dr. K.E. saw the Veteran on a regular basis from 2008 to 2010.  However, while Dr. K.E. provides a summary of the Veteran's symptoms, she does not provide rationale for her diagnosis of PTSD on Axis I of the DSM-IV diagnosis chart, nor does she attempt to differentiate between the Veteran's depressive symptoms, PTSD symptoms, and drug dependence.  

By contrast, the 2010 VA examiner provided a thorough explanation for his opinion that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Indeed, he described why the claimed stressors and current symptoms did not meet the criteria for a diagnosis.  In addition, the VA examiner had access to the Veteran's entire claims file, and summarized some of the pertinent information in the medical records.  

For these reasons, the Board has placed greater weight on the opinion of the VA examiner than on those of the Veteran's private physicians.  Thus, the weight of the competent evidence is against a finding that the Veteran has a current PTSD diagnosis.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a diagnosis of the claimed disability, that holding is inapplicable.  

In addition to the competent medical evidence regarding the existence of a diagnosis, the Board has considered the Veteran's statements regarding his symptoms, and finds that neither the medical evidence nor his statements establish continuity.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his nightmares, depression, and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, although the Veteran's nightmares, depression, and other symptoms are found to be capable of lay observation, the diagnosis of PTSD is not within the province of a layperson, and thus his statements to the effect that he has a diagnosis of PTSD do not constitute competent evidence.  In addition, his STRs show no evidence of symptoms of PTSD or any other mental disorders other than drug dependence during his active military service.  Following service, there was no documentation of complaints or treatment for PTSD until 2008, over 30 years after separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for more than 30 years following his release from active duty is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, no formal diagnosis of PTSD has been made.  Therefore, continuity of PTSD has not here been established, either through the competent medical evidence or through the Veteran's statements.

In addition to the foregoing, even if a PTSD diagnosis were established by the evidence, the Board finds that there is a lack of credible supporting evidence that one or more claimed in-service stressors occurred to support a PTSD diagnosis.  

Here, the Veteran contends that he has PTSD due to the sexual assault described above.  There is no contention that he was engaged in combat, nor do his service records suggest that he was engaged in combat.  As a result, his statements as to any in-service stressor(s) cannot be accepted without further corroboration through independent evidence.  Doran, supra.  As previously mentioned, the RO advised him of alternative sources of evidence with regard to his claimed sexual assault.  However, the Veteran has not provided enough information for the RO to be able to investigate the claimed stressor.  

The Board acknowledges that his service personnel records contain evidence of character and behavior disorders.  Specifically, several proceedings under Article 15 were brought against him for periods of absence without leave (AWOL).  In addition, in a Recommendation for Honorable Discharge, Expeditious Discharge Program, it was noted that the Veteran maintained excellent performance for the first month of his military service.  Thereafter, however, his performance, personal appearance, and attitude deteriorated to barely marginal.  His behavior and attitude were characterized by apathy and lack of motivation and self-discipline.  Counseling had shown no positive results.  He did just enough "to get by" so that no disciplinary charges and those of inefficiency could not be fully substantiated.  Drug abuse was also well documented during service.  however, there are no reports or documentation of an MST during service.  Thus, the Veteran's claimed stressor has not been corroborated by independent evidence.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Service connection for posttraumatic stress disorder is denied.


REMAND

The Veteran's medical records are replete with diagnoses of depression.  In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Here, the Veteran has been diagnosed with depression by multiple physicians, which has not been included in the RO's adjudications of the claim. 

Thus, to assure the Veteran full due process, and because there are indications of a psychiatric diagnosis other than PTSD in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to the Clemons precedent.  We defer to the RO as to whether, on remand, a medical examination is required in order to reconcile the various diagnoses of record or obtain a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim as to a mental disorder other than PTSD, to include depression, in light of the holding in Clemons v. Shinseki, supra.  If any benefit sought is not granted, furnish the Veteran and his representative with a Statement of the Case and afford a reasonable opportunity to respond.

2.  If, and only if, the Veteran files a substantive appeal as to that issue, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


